Citation Nr: 0715262	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He died in July 2002.  His surviving spouse is the 
appellant.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied service connection for the cause of the veteran's 
death and entitlement to DIC under 38 U.S.C.A. § 1318.  

In her February 2004 Form 9 (substantive appeal) the 
appellant requested a hearing before a Veterans Law Judge 
sitting at the RO (Travel Board hearing).  A February 2006 
letter from the RO informed the appellant that she was 
scheduled for a Travel Board hearing in April 2006.  However, 
in an April 2006 statement, the appellant's representative 
cancelled the hearing request on her behalf.  Accordingly, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2006).  

In May 2007 the Board granted a motion to advance this case 
on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

In a November 2002 statement, the appellant requested that VA 
obtain records of the veteran's treatment from the Durham, 
North Carolina VA Medical Center (VAMC), where he was treated 
from 1964 through 1977 and from 1978 through 1981.  A January 
2003 response from the Durham VAMC indicates that there were 
no such records, or that the records had been retired.  There 
is no indication in the claims file that further action was 
taken to obtain any retired records.  

As any retired records of VA treatment are potentially 
pertinent to the claims on appeal, they should be obtained 
and associated with the claims file.  38 U.S.C.A. 
§ 5103A(b)(3) (providing that efforts to obtain records in 
the custody of a Federal agency will continue until they are 
obtained or it is reasonably certain that they do not exist); 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The claims file includes a February 1978 Form SSA-827, 
Authorization to Release Medical Information to the Social 
Security Administration (SSA).  In the same month the SSA 
made a request to the RO for records of outpatient treatment 
in connection with the veteran's claim for disability 
benefits, however, the actual decision by the SSA, and the 
medical records on which that decision was based are not of 
record.  These records are potentially pertinent to the 
claims.  

VA is required to obtain the SSA records prior to deciding 
the claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the veteran's 
treatment at the Durham VAMC from 1964 
through 1977 and 1978 through 1981.  If 
no such records can be found, or if 
they have been destroyed, ask for 
specific, written, confirmation of that 
fact.  

2. Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  After ensuring that all development 
is complete, re-adjudicate the claims.  
If any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

